Citation Nr: 0007555	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-17 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for urticaria.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for internal 
derangement of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which granted service connection for 
urticaria and assessed a noncompensable evaluation, and also 
denied service connection for a back condition, arthritis, 
and internal derangement of the left knee.

In December 1999, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.

When the issue before the Board involves a determination of 
the propriety of an initial disability evaluation assigned 
after a grant of service connection, consideration must be 
given to the question of whether "staged ratings" are 
warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The issue of the propriety of an initial disability 
evaluation assigned urticaria will be discussed in the remand 
section below.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current back condition to military service. 

2.  There is no competent medical evidence linking the 
veteran's current arthritis to military service.
3.  There is no competent medical evidence linking the 
veteran's current internal derangement of the left knee to 
military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for back condition is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for arthritis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for internal derangement of the left knee is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims for entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Back condition

The veteran contends that he should be entitled to service 
connection for his back condition because while in service he 
sustained an injury when he rolled down a hill in full field 
gear.

Service medical records show that the veteran was seen in 
April 1983 for complaints of back and knee pain following a 
fall.  No pertinent abnormal clinical findings or diagnosis 
was noted.  He was evaluated in 1984 for discomfort in his 
lower back area.  The examiner indicated that the area felt 
like a muscle spasm.  The assessment was possible muscle 
strain.  There were no other complaints or treatment for a 
back condition.  

VA outpatient treatment records dated March 1994 include a x-
ray impression of L5-S1 spina bifida.  In October 1994 the 
veteran was seen for low back pain.  November 1994 records 
show treatment for musculoskeletal back strain.  The veteran 
indicated that he developed back pain while on his job the 
day prior to treatment.  The veteran was again seen and 
treated for muscular spasm in the lower back in July 1995.  
An August 1996 VA examination showed some exaggerated lumbar 
lordosis with x-rays revealing mild levoscolisis and four 
lumbar vertebrae, spina bifida, S1 and S2.

In his December 1999 Travel Board hearing the veteran 
testified that he injured his back in service while in 
Panama.  The veteran indicated that he was initially treated 
by a corpsman and then was sent to a hospital and treated for 
swelling in his back.  He was diagnosed with pulled muscles 
and placed on four days bed rest.  The veteran indicated that 
he had sought treatment only with private physicians for his 
back since November 1997.  The veteran's testimony at his 
November 1997 RO hearing was essentially the same as in the 
Travel Board hearing.  The veteran did testify that he was 
told by VA physician's that his back problem could be due to 
his obesity.  He also indicated that he had a slipped disc.

The evidence establishes that the veteran has a back 
condition.  However, there is no medical evidence of a nexus 
between the veteran's back condition and his period of active 
duty service.  The service medical evidence establishes that 
the veteran had one isolated complaint of back pain without 
any objective findings and was treated once for muscle strain 
in the back without further complaints or treatment.  Post-
service medical records do not specifically mention a back 
condition or disorder until approximately 1994.  The record 
has failed to provide any competent medical evidence 
illustrating a nexus between the veteran's back condition and 
his active duty service.  In absence of such evidence, the 
Board finds that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.

II.  Arthritis

The veteran contends that he is entitled to service 
connection for arthritis because the condition occurred while 
in service.

Service medical records are silent for any complaints, 
treatment, or diagnosis of arthritis.

An August 1996 VA examination diagnosed possible associated 
arthritis with the veteran's left knee derangement which was 
not seen on x-ray.  VA outpatient treatment records dated 
March 1994 reveal x-ray impression of degenerative joint 
disease of the hips.

In his December 1999 Travel Board hearing the veteran 
testified that he developed arthritis in his joints from 
being in extreme weather while serving in the military.  He 
described being in the heat in Panama and then being exposed 
to cold weather in
Alaska and Norway.  The veteran indicated that VA x-ray 
evidence revealed arthritis in 85 percent of the joints in 
his body.  He testified that he sought treatment for 
arthritis while in service and received Tylenol or Ibuprofen.  
The veteran gave essentially the same testimony in his 
November 1997 RO hearing.  He indicated that he was first 
diagnosed with arthritis in 1990 or 1991 and was treated with 
Ibuprofren and a medication for arthritis, but did not 
remember the name of the medication.

The evidence establishes that the veteran has degenerative 
joint disease of the hips.  However, there is no medical 
evidence of a nexus between the veteran's degenerative joint 
disease of the hips or any other claimed arthritic joint and 
service.  The veteran's service medical records show isolated 
back, knee, hand, and foot complaints but no arthritis or 
other chronic joint disability.  The record has failed to 
provide any competent medical evidence illustrating a nexus 
between any current arthritis and his active duty service.  
In absence of such competent medical evidence, the Board 
finds that the veteran has not presented evidence of a well 
grounded claim.  Caluza, supra.


III.  Internal derangement of left knee

The veteran contends that he should be entitled to service 
connection for his internal derangement of the left knee 
because while in service he sustained an injury when he 
rolled down a hill in full field gear.

Service medical records show one isolated complaint of knee 
pain without any objective findings; this evidence is 
otherwise silent for complaints, treatment, or diagnosis of a 
left knee disorder.  

In his August 1996 VA examination the veteran reported that 
while in service in 1985 he injured his left knee and has had 
continued problems.  The examination showed some tenderness 
along the medial aspect of the left patella.  There was no 
joint effusion, deformity, or inflammation.  There was no 
crepitation on motion, both knees could be flexed to 120 
degrees without any hesitation or discomfort.  Both knees 
were negative to stressful maneuvers.  The diagnosis was 
internal derangement of the left knee possibly associated 
with arthritis not seen on x-rays.  X-ray impression stated 
need clinical correlation, obesity/bilateral, suprapatellar 
effusion.

During his December 1999 Travel Board hearing the veteran 
testified that he twisted his left knee in 1985 when he 
rolled down a hill wearing full field gear.  The veteran 
indicated that he was treated in service for his knee 
disorder and x-rays were taken.  The veteran testified that 
he was told he had internal derangement of his left knee and 
would possibly have to have surgery.  He also indicated that 
he had recurrent episodes of swelling, pain, and inflammation 
in the left knee.  In his November 1997 RO hearing the 
veteran attributed his left knee condition to kneeling while 
on the firing ranges.  The veteran also testified that he was 
treated in service for his inflamed knee and was usually 
given Tylenol.

The evidence clearly establishes that the veteran currently 
has internal derangement of the left knee.  However, there is 
no objective medical evidence of a left knee condition during 
service or for many years thereafter.  Further, there is no 
medical evidence of a nexus between a current left knee 
condition and service.  In the absence of medical evidence of 
a nexus between a current left knee condition and service, 
the Board must find the claim not well-grounded. 


IV.  Conclusion

The Board cannot rely solely on the veteran's own testimony 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu, 2 Vet. App. at 494-495

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997); Robinette, 8 Vet. App. at 77-78.  However, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for internal derangement of 
the left knee is denied.


REMAND

Initially, the Board finds that the veteran's claim for the 
assignment of a compensable rating for urticaria is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Fenderson, supra.  Having submitted a well grounded 
claim, the VA has a duty to assist the veteran in its 
development.  See 38 U.S.C.A. § 5107(a).  This duty has not 
yet been fully met, and this case, therefore, is not ready 
for appellate disposition for the reasons that follow.

The veteran was afforded a VA examination in August 1996 and 
reported chronic hives for years, which occurred all over his 
body on a daily basis.  He indicated that he had taken 
multiple anti-histamines in the past with improvement.  The 
examination showed a single red urticaria plaque on the right 
upper thigh.  The diagnosis was chronic urticaria.

VA outpatient treatment records dated December 1990 to August 
1996 show that the veteran was seen four times in December 
1990 for urticaria.  On December 20, 1990 it was noted that 
the veteran had a generalized erythematous urticarial rash.  
On December 28, 1990 the exam showed plaques on arms, legs, 
back, shoulder, and abdomen.  

In his November 1997 RO hearing the veteran testified that he 
went to the VA every 30 to 90 days for medication to control 
his skin condition.  The veteran indicated that his skin 
eruptions covered a two to three inch area on his back, groin 
area, feet, hands, lip, facial area, neck, ears, and scalp.  
He also experienced itching and swelling.  The veteran 
testified to essentially the same symptoms in his December 
1999 Travel Board hearing, and he indicated that he had 
drainage from his lesions.  He further testified that he had 
episodes of urticaria on a daily basis, which, when severe, 
prevented him from working.

It is the Board's judgment that, given the amount of time 
that has elapsed since the last VA compensation examination 
and the veteran's claim of increased disablement, he should 
be accorded a VA dermatology examination for the purpose of 
determining the current severity of his service-connected 
urticaria.  Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, this issue is REMANDED for the following action:

1.  The veteran should be requested to 
identify any records, VA or private, 
which might be relevant to the claim for 
a compensable evaluation for urticaria.  
After obtaining any necessary 
authorization from the veteran all 
medical documentation should be 
associated with the claims file.

2.  The RO should schedule the veteran 
for a VA dermatology examination to 
assess the severity of his service-
connected urticaria.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated tests should 
be accomplished.  The examiner must 
describe all skin lesions due to 
urticaria in full (location, size, etc.) 
and note the presence or absence of any 
exudation, exfoliation, or evidence of 
itching.

3.  After the above requested development 
has been completed, the RO should again 
review the case on the basis of all the 
evidence of record.  The RO must note 
that, as this is an appeal from an 
initial rating, separate ratings may be 
assigned for separate time periods that 
are under evaluation.  That is, the RO 
must consider the applicability of 
"staged ratings" based upon the facts 
found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

